DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S. Patent 10,275,111) and Ahtiainen et al. (WO2012035191A1).

In reference to claim 1, Ford et al. discloses an information processing apparatus for configuring a signage device (see columns 2-3, lines 61-6, column 4, lines 1-6, column 5, lines 39-46 and Figures 1-2a wherein Ford et al. discloses a digital sign network wherein a digital sign and a video camera are connected via a communications medium to a central computer, the central computer providing a way of changing the images displayed on the digital sign.  Ford et al. discloses the “general system architecture” comprising the digital signs, a central computer and multiple users on respective computing devices.  Note, the Examiner interprets the combination of the central computer and user device of Ford et al. equivalent to Applicant’s ‘information processing apparatus.”), the information processing apparatus comprising:
an acquisition unit configured to acquire layout information including position information of at least one signage device in a store that sells a product and a floor plan of the store which enables identification of placement of at least one fixture that displays the product and is placed in the store, and content information associated with content to be displayed on the signage device (see column 3, lines 1-6, 21-26, 37-44, column 5, lines 39-46, 55-63, column 12, lines 60-66 and Figures 1, 2a, 4-5 and 7 wherein Ford et al. discloses the central computer providing a user interface where a user can view and upload information/messages that would be displayed on the digital sign.  Ford et al. explicitly discloses the user interface to display which digital signs the user has access to in the format of a graphically based map consisting of custom icons, windows, and data overlaid on an interactive map such as Google Maps®.  Ford et al. explicitly discloses allowing the user to send specific messages/content to the digital signs it has access to.  Ford et al. further explicitly discloses the central computer comprising for example, a “central interface” management unit that allows an authorized user to manage multiple aspects of the system including GPS data, display specifications, feed sources, sign publishing content etc..  Lastly, it is clear that the “central interface” of the central computer of Ford et al. is functionally equivalent to Applicant’s “acquisition unit.”); and
a display control unit configured to show an icon corresponding to the signage device at a position corresponding to the position information in the floor plan of the store (see column 3, lines 21-26, 37-44, column 5, lines 42-46, 55-63, column 12, lines 60-66 and Figures 4-5 wherein Ford et al. explicitly discloses the user interface to display which digital signs the user has access to in the format of a graphically based map consisting of custom icons, windows, and data overlaid on an interactive map such as Google Maps®.  As per at least figures 4a-b, Ford et al. discloses displaying icons on the map to show the location of the digital signs/video cameras.  Ford et al. discloses the system comprising a “map interface” unit that is directed to showing the map interface to users via their user devices, which Ford et al. explicitly details as laptops, smart phones, tablets, notebooks, pda’s etc..  Note, it is clear that the user’s devices in Ford et al. at least inherently comprise some sort of “display” associated with the computing device itself (e.g. laptop inherently comprises a display screen) of which the Examiner interprets equivalent to Applicant’s “display control unit.”)
wherein, when the display control unit receives a selection of the icon from a user, the display control unit shows content information set in the signage device or shows content information to be set in the signage device (see column 3, lines 21-26, 40-44, column 5, lines 42-46, 55-63, column 12, lines 60-66 and Figures 4-5 and 7 wherein Ford et al. explicitly discloses the user interface to display which digital signs the user has access to in the format of a graphically based map consisting of custom icons, windows, and data overlaid on an interactive map such as Google Maps®.  Ford et al. further allows the user to perform a “point-and-click” operation on one or more digital signs and easily dispatch messages to the selected sign.  Note, the Examiner points out the usage of “or” type language in the claim of which the Examiner has applied Ford et al. to teach “showing[s] content information to be set in the signage device.”).
Although Ford et al. does disclose the “map” layout information that can be interpreted to, “enable identification of placement of at least one fixture placed in the target area,” by allowing for the display of actual physical digital signs and video camera locations on a map as well as specific information/content displayed on the signs, Ford et al. does not explicitly disclose the layout information including at least one signage device in a store that sells a product and a floor plan of the store.  Ahtiainen et al. discloses an interactive and adaptive digital signage equipment arrangement that is configured to display data such a product, service and/or wayfinding information to a user thereof (see page 2, lines 30-38).  Ahtiainen et al. discloses the architecture of the invention comprising a plurality of connected devices including a media kiosk or other display device along with a server for managing the devices, its operation, configuration and content (see page 11, lines 1-20 and #106, 108 114 of Figure 1).  Ahtiainen et al. discloses an embodiment of the invention wherein the digital signage is a kiosk in a mall, that displays stores and advertising for products sold at such stores (see pages 12-13, of lines 20-6 Figures 2a-b).  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to implement the digital signage display and interaction techniques of Ahtiainen et al. with the digital sign network management techniques of Ford et al. in order to enhance digital signage capabilities by adapting data representation according to certain user preferences along with providing provisions for metadata-equipped images associated with purchasable products (see page 8, lines 16-30 of Ahtiainen et al.).
In reference to claim 2, Ford et al. and Ahtiainen et al. disclose all of the claim limitations as applied to claim 1 above.  Ford et al. explicitly discloses allowing a user to update the digital sign with an emergency message, for example, which includes the central computer transmitting templates for display and data entry for the user to fill in (see at least column 7, lines 8-23).  Ford et al. further discloses the central computer transmitting live images to the user devices for viewing (see columns 5-6, lines 55-10 and Figure 2a)  Note, it is clear that the displaying of either or both message data and display images upon a display of the user device inherently “superimposes” such content on the display.
In reference to claim 3, Ford et al. and Ahtiainen et al. disclose all of the claim limitations as applied to claim 1 above.  Ford et al. explicitly discloses allowing a user to update the digital sign with an emergency message, for example, which includes the central computer transmitting templates for display and data entry for the user to fill in (see at least column 7, lines 8-23 and Figure 5a-f).  The Examiner interprets such templates functionally equivalent to Applicant’s “candidate of content”  Ford et al. further discloses the template messages being constrained or confined to certain geographic areas or based upon locations (see at least columns 9-10, lines 67-24) of which the Examiner interprets functionally equivalent to the templates/messages being based upon ”product availability information.”
In reference to claim 4, Ford et al. and Ahtiainen et al. disclose all of the claim limitations as applied to claim 3 above.  Although Ford et al. does disclose displaying the template/messages based upon location or geographic areas and Ahtiainen et al. discloses displaying images associated with purchasable products at or near the location of digital signage equipment (see page 8, lines 24-26), neither Ford et al. or Ahtiainen et al. explicitly disclose displaying content that is associated with stock or in-stock items.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the digital sign management techniques of Ford et al. and Ahtiainen et al. using a multitude of different types of data including stock or inventory-type items and thus displaying what is available or unavailable.  Applicant has not disclosed that particularly displaying such information as opposed to other types of content provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with digital sign displaying and management techniques of Ford et al. and Ahtiainen et al. because the exact type of information displayed is herein interpreted as a matter of engineering design choice as preferred by the inventor and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify the combination of Ford et al. and Ahtiainen et al. to obtain the invention as specified in claim 4.
In reference to claim 6, Ford et al. and Ahtiainen et al. disclose all of the claim limitations as applied to claim 1 above.  Although Ford et al. does disclose displaying the template/messages based upon location or geographic areas, neither Ford et al. or Ahtiainen et al. explicitly disclose displaying the templates as a list of content.  It is well known in the art of computer graphics/user interfaces to display data in a multitude of formats including “lists.”  Displaying data in a “list” format allows for the user to view data in a preferred manner which can produce a grouping of sequential items (Official Notice).  It would have been obvious to one of ordinary skill in the art for Ford et al. and Ahtiainen et al. who already teaches displaying multiple data to the user, to use lists to display such content/messages/templates, because it is well known in the art that displaying data in a list format allows for the user to view content in a preferred manner which can produce a grouping of sequential items thus making it easier to find/manage/access/view/etc. the content. 
In reference to claim 7, Ford et al. and Ahtiainen et al. disclose all of the claim limitations as applied to claim 1 above.  Ford et al. explicitly discloses allowing a user to update the digital sign with an emergency message, for example, which includes the central computer transmitting templates for display and data entry for the user to fill in (see at least column 7, lines 8-23 and Figure 4a-b, 5a-f).
In reference to claim 8, Ford et al. and Ahtiainen et al. disclose all of the claim limitations as applied to claim 1 above.  Ford et al. explicitly discloses the user interface to display which digital signs the user has access to in the format of a graphically based map consisting of custom icons, windows, and data overlaid on an interactive map such as Google Maps® (see column 12, lines 60-66 and Figures 4-5 and 7).  Ford et al. explicitly discloses allowing a user to update the digital sign with an emergency message, for example, which includes the central computer transmitting templates for display and data entry for the user to fill in (see at least column 7, lines 8-23 and Figure 4a-b, 5a-f).  Note, at least the user devices (e.g. laptops, computers, smart phones) in Ford et al. must at least inherently comprise a display since in order for the user to properly view, select and control digital sign content, the user must at least inherently be able to view “layout” or map information of the digital signs via display of such da
In reference to claim 9, claim 9 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 9 further recites, “A non-transitory computer readable storage medium storing a control program for making a computer function as each unit of an information processing apparatus for configuring a signage device…”  Ford et al. again discloses the digital sign network wherein the digital sign and a video camera are connected via the communications medium to the central computer, the central computer providing a way of changing the images displayed on the digital sign (see column 4, lines 1-6, column 5, lines 39-46 and Figures 1-2a).  Ford et al. discloses the “general system architecture” comprising the digital signs, a central computer and multiple users on respective computing devices of which include computers, laptops, smart phones, etc. (see column 5, lines 42-46).  Ford et al. discloses the computing system comprising at least one processor and memory (see column 13, lines 61-65).  Further, Ahtiainen et al. discloses the devices of the invention comprising one or more processing devices capable of processing instructions via a processor, the instructions stored as software logic/program code stored in a memory (see pages 16-17, lines 29-14 and Figure 6).
In reference to claim 10, claim 10 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 10 recites a “method” of the inventio of which the Examiner deems has at least inherently been disclosed by the teachings of Ford et al. and Ahtiainen et al. with reference to the rejection of claim 1 above.
In reference to claim 11, claim 11 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 11 further recites, “A signage system configured to cause a signage device to display content, the signage system comprising…a management apparatus…an information processing apparatus…”  It is clear that the entire “general system architecture” as it is described by Ford et al. with reference to Figure 1 (see column 4, lines 1-3), is seen as equivalent to Applicant’s “signage system.”  Further, it can be interpreted with reference to claim 11 that Ford et al.’s “central computer” is equivalent to Applicant’s “management apparatus” while the “user devices” (e.g. computers, laptops, smart phones, etc.) are seen as equivalent to Applicant’s “information processing apparatus.”  With this interpretation, it is clear that the “user devices” in Ford et al., again seen as equivalent to computers/computing devices, at least inherently comprise elements that “acquire the layout information and content information” and “show an icon” on a display since in order for the user to properly view, select and control digital sign content, the user must at least inherently be able to view “layout” or map information of the digital signs via display of such data.  Lastly, Ahtiainen et al. discloses the architecture of the invention comprising a plurality of connected devices including a media kiosk or other display device along with a server for managing the devices, its operation, configuration and content (see page 11, lines 1-20 and #106, 108 114 of Figure 1).

Response to Arguments
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 05/26/22, with respect to objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments now account for all reference numbers.
Applicant’s arguments, see pages 7-10 of Applicant’s Remarks, filed 05/26/22, with respect to the rejection(s) of claim(s) 1-4 and 6-11 under 35 USC 102 in view of Ford et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ford et al. and Ahtiainen et al..

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner notes the limitations of the candidate content displayed being based upon a positional relation between the signage device and the product placed in the target area, as being elements, that of which in combination with further limitations of the claims, were not found within the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/1/22